Citation Nr: 0429100	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than November 15, 
2000, for a grant of entitlement to service connection for 
hearing loss, to include whether a rating decision in May 
1952, which did not grant service connection for hearing 
loss, involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 2001 by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the RO accepted a statement by the 
veteran's representative received in January 2002 as a claim 
of entitlement to an earlier effective date for the grant of 
service connection for hearing loss, but the Board finds that 
such statement was a timely notice of disagreement with the 
effective date assigned for the grant of service connection 
for hearing loss by the September 2001 rating decision.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2004).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  A rating decision in May 1952, which did not grant 
service connection for hearing loss, was a reasonable 
exercise of adjudicatory judgment and did not involve any 
error.

2.  The date of claim of entitlement to service connection 
for hearing loss was not earlier than November 15, 2000. 

CONCLUSIONS OF LAW

1.  A rating decision in May 1952 did not involve CUE.  
38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.105(a) (2004).

2.  Entitlement to an effective date earlier than November 
15, 2000, for a grant of entitlement to service connection 
for hearing loss is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, the rating decision in September 2001 
granted service connection for PTSD.  Prior to the rating 
action in September 2001, the RO sent the veteran a notice 
letter in December 2000 concerning the elements of a 
successful service connection claim.  After the veteran was 
notified in September 2001 of the RO's decision on his claim, 
he filed a notice of disagreement in January 2002 with the 
effective date of the grant of service connection for hearing 
loss.  

VA's General Counsel considered the question of whether  VA 
must notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  VAOPGCPREC 
8-2003, published at 69 Fed. Reg. 25180 (2004).  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raises a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.  

The Board finds that, in the veteran's case further notice is 
not required with regard to his claim for an earlier 
effective date for the grant of service connection for 
hearing loss in that documentation already sent to the 
veteran has fulfilled VA's notification duties.  
Specifically, in a statement of the case furnished in January 
2003 the RO notified the veteran of the legal authority 
governing determinations as to effective dates, the evidence 
considered, and the reasons and bases for the determination 
made in his case.  Based on these facts, the veteran has been 
fully advised as to what evidence would be required to show 
entitlement to an earlier effective date.  The veteran has 
not responded with additional evidence but instead asserts 
entitlement to an earlier effective date based on evidence 
and argument already in the claims file and considered in 
this appeal.

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The RO decided the claim for an 
earlier effective date based on all evidence of record, 
including the evidence of record at the time of the May 1952 
rating decision.  The RO determined that the record with 
regard to the earlier effective date claim was complete.  The 
veteran has not identified any additional evidence which is 
pertinent to the issue on appeal.  In this case, based on a 
determination as to the earliest date of receipt of a claim 
for service connection for hearing loss and a finding that 
the May 1952 rating decision did not involve CUE, remand for 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
As such, the Board finds that all evidence necessary for an 
equitable resolution of the claim on appeal decided herein 
has been obtained.

II. Legal Criteria

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a) (2004).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three- pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).  

Under 38 C.F.R. § 3.400(b)(2)(i) (2004), the effective date 
for a grant of direct service connection will be the day 
following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  Where service connection is established 
based on receipt of new and material received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r) (2004).

III. Factual Background and Analysis

The veteran's service medical records reveal that, in October 
1944, he was admitted to a service department hospital for 
evaluation of a complaint of bilateral earache and drainage.  
A secretion from the external ear canals was noted.  The 
final diagnosis was otitis externa, diffuse, acute, 
suppurative, moderately severe, bilateral; cause 
undetermined.  At an examination for separation in October 
1945, the pertinent diagnosis was external otitis, incurred 
in service.

In December 1946, a private physician reported that a 
physical examination of the veteran had resulted in findings 
of itching and drainage from both ears, recurrent.  The 
diagnosis was chronic external otitis media (bilateral).  
[The Board notes that the diagnosis of chronic external 
otitis media did not clearly distinguish between otitis 
externa and otitis media.]

In March 1947, the veteran filed his original claim of 
entitlement to service connection for "external otitus".

At a VA ear examination in March 1947, the veteran gave a 
history of periodic discharge from his ears, especially 
during the summer, and stated that his last attack was during 
the previous summer.  On examination, both canals and drum 
heads appeared normal.  Hearing was 15/15 in both ears; there 
was no loss of hearing to the spoken voice or to bone 
conduction.  The diagnosis was no ear pathology at the 
present time.

A rating decision in March 1947 granted entitlement to 
service connection for external otitis, bilateral, and 
assigned a non-compensable (zero percent) evaluation.

On April 3, 1952, a statement was received from the veteran 
in which he stated that: during college studies from 1945 to 
1949, he experienced flare-ups of his ear condition which 
caused him considerable difficulty in hearing; the condition 
had become more severe in the last year;  he worked in a 
pharmacy which had a speaker system hooked up with a medical 
clinic on the second floor and he could not hear the speaker.  
The veteran stated that, "It is requested that a review be 
made of my case and that service connection be established 
for otitus [sic] media."

In March 1952, a private physician reported that he was 
treating the veteran and had found the veteran to be 
suffering from "a combined otitis media and external otitis 
bilateral." The physician stated that, "[The veteran's] ear 
drums will heal up and there will be no perforation present.  
But, of course, his chronic external otitis will persist in 
varying degrees of intensity, some times it being entirely 
quiescent for a considerable length of time.  Then he may 
contract a bad head cold which subsequently affects the 
eustachian tubes and the middle ear, his drums will then 
perforate and he will have a discharging ear for several 
days, the perforation persisting for a varying length of time 
and then healing up.  His continued type of infection has 
caused considerable loss of hearing to [him], and when his 
drums are perforated and the ears draining his loss is much 
more severe than it is under normal conditions.  I do feel 
that this condition as a whole should be considered as 
service connected."

A rating decision in May 1952 denied entitlement to service 
connection for otitis media as not service incurred or 
aggravated.  The RO stated that, "Although the veteran 
received considerable treatment in service for otitis 
externa, an infection of the middle ear was not shown in 
service.  On initial VA examination of 3-5-47, no ear 
pathology was shown.  It is accordingly held that the present 
otitis media is an intercurrent disease which arose 
subsequent to service and is not the proximate result of the 
service incurred otitis externa."

On November 15, 2000, a statement was received from the 
veteran in which he asserted a claim of entitlement to 
service connection for hearing loss.  That claim was granted 
by the rating decision in September 2001.

The veteran contends that, in his statement received on April 
3, 1952, he asserted a claim for service connection for 
hearing loss.  He also contends that a claim for service 
connection for hearing loss was not adjudicated by the May 
1952 rating decision and remained open until granted by the 
September 2001 rating decision.  The Board does not agree 
with the veteran's contentions.  The veteran's April 1952 
statement did not identify service connection for hearing 
loss as a benefit which the veteran was seeking and so did 
not constitute a claim of entitlement to service connection 
for hearing loss.  In this regard, the Board notes that the 
veteran specifically stated that he was seeking service 
connection for otitis media.  See 38 C.F.R. § 3.155 (2004).  
Furthermore, if it were considered that the veteran's April 
1952 claim was actually a claim of entitlement to service 
connection for otitis media with hearing loss, such claim 
must be considered to have been denied by the May 1952 rating 
decision, which the veteran did not appeal to the Board and 
which became final.  See 38 U.S.C.A. § 7105 (West 2002).

The veteran's representative argues that the May 1952 rating 
decision involved CUE by not granting service connection for 
hearing loss.  However, the only evidence of record at that 
time concerning the etiology of the veteran's post-service 
hearing loss was the report of the private physician in March 
1952 which related hearing loss to a combination of service 
connected otitis externa and non-service connected otitis 
media.  As noted by the RO in the May 1952 rating action, 
there was no evidence that the veteran had had otitis media 
while on active duty or at the VA examination in March 1947.  
There was also no evidence that the veteran had had hearing 
loss in service and his hearing acuity was reported as normal 
at the VA examination in March 1947.  There was thus no basis 
for an allowance of service connection for otitis media with 
hearing loss.  The claim by the veteran and his 
representative that the May 1952 rating decision involved CUE 
thus amounts to no more than a disagreement as to how the 
evidence was evaluated by the RO.  Such a claim does not meet 
the tests propounded by the Court for a finding of CUE and 
does not show any undebatable error in the May 1952 rating 
decision.  Russell, Fugo, supra.

The Board concludes that the date of claim for service 
connection for hearing loss was not prior to November 15, 
2000, and that the May 1952 rating decision did not involve 
CUE.  See 38 U.S.C.A. 5110(a) (West 2002); 38 C.F.R. §§  
3.105(a), 3.400 (2004).  

The Board notes that, if the May 1952 rating decision were 
considered to have denied entitlement to service connection 
for otitis media with hearing loss, the veteran's statement 
of November 15, 2000, would be a reopened claim, and the 
effective date of the grant of service connection for hearing 
loss would be November 15, 2000, the date of reopened claim, 
see 38 C.F.R. § 3.400(r) (2004).  In that event, the decision 
on this appeal would be the same.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

A rating decision in May 1952 not having involved CUE, 
entitlement to an effective date earlier than November 15, 
2000, for a grant of entitlement to service connection for 
hearing loss is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



